                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

MENES ANKH EL a/k/a/ Wendell Brown,                   )
                                                      )
                             Petitioner,              )
                                                      )
                        v.                            )         No. 1:17-cv-04335-WTL-TAB
                                                      )
KEITH BUTTS,                                          )
                                                      )
                             Respondent.              )

                    Order Discussing Petition for a Writ of Habeas Corpus

       Petitioner Menes Ankh-El 1 brings this petition for a writ of habeas corpus challenging his

state conviction for burglary, forgery, and driving while suspended. Ankh-El now seeks a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. For the reasons that follow, Ankh-El’s petition for a

writ of habeas corpus is denied and a certificate of appealability will not issue.

                                           I. Factual History

       Federal habeas review requires the Court to “presume that the state court’s factual

determinations are correct unless the petitioner rebuts the presumption by clear and convincing

evidence.” Perez-Gonzalez v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018); see 28 U.S.C.

§ 2254(e)(1). On direct appeal, the Indiana Court of Appeals summarized the relevant facts and

procedural history as follows:

              In January of 2012, Bank of America acquired a foreclosed home located at
       2401 West 39th Street, Indianapolis, Marion County, Indiana (the Property),
       through a sheriff’s sale. Because Bank of America utilized Bank of New York
       Mellon to service its mortgage rights, Bank of New York Mellon is also listed on
       the Sheriff’s Deed. The Sheriff’s Deed was stamped by the Marion County
       Assessor on February 10, 2012, and filed with the Marion County Recorder on
       February 13, 2012.


1
 The petitioner’s legal name is Wendell Brown, but he calls himself Menes Ankh-El and that is
how the Court will refer to him.
Shortly after procuring the Property, Bank of America engaged Integrated Asset
Services “to manage, market, and sell the [P]roperty.” (Tr. p. 148). Integrated Asset
Services assigned the Property listing to one of its real estate brokers, Mark Forcum
(Forcum). It was Forcum’s responsibility to prepare, market, and sell the Property.
Under ideal circumstances, the Property would have been valued between $700,000
and $800,000; however, given its condition following the foreclosure, Forcum
agreed to list the Property for $325,000. Pursuant to his obligations, in addition to
showing the Property to prospective buyers, Forcum paid the utility bills; he
ensured that the lawn was mowed and the Property was otherwise maintained; and
he conducted weekly inspections, during which he verified that the house was
secure.

On April 16, 2012, Forcum drove past the Property and noticed that a red flag was
hanging from the gate at the end of the driveway. The next day, he returned to the
Property to conduct his weekly inspection. Upon arrival, he observed a lawn mower
and mowing trailer in the driveway and initially assumed that the regular mowing
crew was working on the yard. However, he grew concerned when he noticed that
two men were standing on a second-floor balcony because the mowing crew would
have no reason to enter the residence. When Forcum exited his vehicle, one of the
men on the balcony—Ankh-El—inquired into Forcum’s presence. Forcum
explained that he is a real estate broker, and, in response, Ankh-El identified
himself as the new owner of the Property. Knowing this could not be the case given
his exclusive listing rights, Forcum returned to his vehicle and drove away from the
Property while calling the Indianapolis Metropolitan Police Department (IMPD).

Forcum waited at the end of the long driveway until IMPD officers arrived. Forcum
apprised the officers of his concern that there was an individual squatting on the
Property, and he provided the officers with his credentials and a copy of the listing
agreement which identified him as the agent responsible for selling the Property.
Thereafter, the officers proceeded down the driveway and observed Ankh-El and
another male standing outside. The officers identified themselves and explained the
nature of their visit. Ankh-El informed the officers that he had recently purchased
the property for $250,000, and he acted perplexed as to why there would be any
indication that the Property was still listed for sale. When asked for proof of his
ownership, Ankh-El stated that he had such documentation at another location, so
he locked the doors to the house and drove away from the Property while the
officers and Forcum waited for him to return. During Ankh-El’s absence, one of
the officers contacted the Marion County Assessor’s Office, which reported that
the current owner of record for the Property was Bank of New York Mellon. A
short while later, Ankh-El drove up to the Property on a black Yamaha motorcycle.
Ankh-El provided the officers with an identification card with his name and
photograph, which identified him as a “Moorish National” and listed his birthplace
as Marion County, Indiana. (State’s Exh. 13). Ankh-El admitted that he had created
the identification card himself and explained some of the history of the Moorish



                                         2
people; specifically, he “talked about [how] the laws of [the] land [do not] apply to
Moorish Nationals.” (Tr. p. 216).

In addition, Ankh-El tendered a document to the officers entitled “FREEHOLD IN
DEED.” (State’s Exh. 1). According to Ankh-El, this deed, which he had created
himself, evidenced his ownership rights in the Property. The homemade deed,
stated, in part:

       I, Menes Ankh-El, being in propria persona, sui juris, am a Free
       Moorish American National of Al Moroc (America) North, Central,
       South America and Adjoining Islands anciently referred to as
       Amexem, and I am part and parcel to the Land of my ancient
       Foremothers, and Fathers (Moabites/Moroccans) by birthright and
       inheritance as an aboriginal, indigenous and de jure natural citizen
       of the Continental United States of America Republic. Therefore, by
       the power and authority vested in me by right of birth and right of
       soil, retaining all substantive unalienable rights and immunities in
       the Organic United States of America Republic Constitution, I,
       Menes Ankh-El, am claiming FREEHOLD IN DEED of the
       abandoned and unoccupied [Property]. (State’s Exh. 1).
       Immediately preceding his signature, the Freehold in Deed
       contained a declaration that “I, Menes Ankh-El, am NOT a citizen
       governed under Naturalization or Immigration, NOT a 14th
       Amendment ‘Person’ or ‘U.S. Citizen’, NOT subject to statutory,
       colorable law jurisdiction of the United States in the corporate
       monopoly of the federal, State, local, and municipal governments(s)
       [sic].” (State’s Exh. 1). Ankh-El filed his Freehold in Deed with the
       Marion County Recorder on March 28, 2012.

Based on Ankh-El’s self-created documents, the officers determined that he was
unlawfully occupying the Property and placed him under arrest. A subsequent
inspection of the Property revealed that Ankh-El, after gaining access to the house,
had changed all of the locks and had mounted multiple “No Trespassing” signs.
(State’s Exh. 6). He had also moved a number of his personal belongings, including
a set of bolt cutters, into a third floor bedroom, and his laptop was plugged into an
outlet. At the jail, Ankh-El was fingerprinted, and his fingerprints matched the
criminal record of Wendell Brown. A review of Wendell Brown’s record from the
Bureau of Motor Vehicles (BMV) revealed that his driver’s license was suspended.

On August 30, 2012, the State filed an amended Information, charging Ankh-El
(i.e., Wendell Brown) with Count I, burglary, a Class C felony, I.C. § 35-43-2-1
(2011); Count II, forgery, a Class C felony, I.C. § 35-43-5-2(b) (2011); Count III,
theft, a Class D felony, I.C. § 35-43-4-2(a) (2011); Count IV, trespass, a Class A
misdemeanor, I.C. § 35-43-2-2(a)(4) (2011); and Count V, driving while
suspended, a Class A misdemeanor, I.C. § 9-24-19-2 (2012).



                                         3
After the charges were filed, Ankh-El elected to represent himself and began filing
a multitude of motions. Several of his motions sought dismissal based on the claim
that the trial court lacked both personal and subject matter jurisdiction. Specifically,
Ankh-El asserted that the trial court lacked authority under the United States
Constitution to hear the case, and he further insisted that he is neither a citizen of
the United States or Indiana, nor a party to a contract with the State of Indiana.
Essentially, he insisted that as a “Private Moorish American National Man,” he is
not subject to the power of the courts or the laws of this state. (Appellant’s App. p.
28). Ankh-El also sought dismissal due to lack of evidence, arguing, in part, that he
was rightfully entitled to claim the Property under the doctrine of adverse
possession. Additionally, Ankh-El claimed that the trial court violated his right to
assistance of counsel and the Vienna Convention by refusing to allow his
“Consuls” to address the trial court on his behalf. (Appellant’s App. p. 27). He also
accused the trial court of committing perjury, and he alleged that the trial court had
exhibited extreme prejudice by failing to rule on motions and by preventing the
State from responding to his motions. In a few motions, Ankh-El alleged that he
was entitled to a default judgment because the trial court and the State had failed to
respond to his various motions regarding the trial court’s lack of jurisdiction, as
well as other accusations by Ankh-El against the State and trial court, including
treason, fraud and “[b]arratry.” (Appellant’s App. p. 30). Furthermore, Ankh El
challenged the validity of the charging Information, positing that the Information
does not clearly identify the owner of the Property and that it includes other vague
references. Ankh-El additionally argued that the Information failed to properly
identify him because he has “a Nationality which is Moorish American [and] for
the [I]nformation to designate [him] as a black male and as WENDELL BROWN©
[sic] is denationalization and violation of the 13th Amendment prohibitions of
slavery and involuntary servitude.” (Appellant’s App. p. 42). While the trial court
denied several of these motions, the record is unclear as to whether it actually issued
rulings as to the rest.

On July 24, 2013, the trial court conducted a jury trial. At the close of the evidence,
the jury returned a guilty verdict on all Counts. On August 2, 2013, the trial court
held a sentencing hearing. The trial court merged Count III, theft as a Class D
felony, and Count IV, trespass as a Class A misdemeanor, into Count I and entered
a judgment of conviction on Count I, burglary as a Class C felony; Count II, forgery
as a Class C felony; and Count V, driving while suspended as a Class A
misdemeanor. For Count I and Count II, the trial court imposed concurrent
sentences of four years, with two years executed through Community Corrections
and two years suspended with one year of probation for each Count. As to Count
V, the trial court ordered Ankh-El to serve a one-year term in Community
Corrections, concurrent with his sentence for Counts I and II.

On November 1, 2013, Ankh-El filed his Notice of Appeal. On May 12, 2014, this
court dismissed Ankh-El’s appeal with prejudice because it was not timely filed.
On June 2, 2014, Ankh-El filed a petition for rehearing, which we denied on June
23, 2014. On August 26, 2014, Ankh-El filed a Demand for Acceptance of Belated


                                           4
       Petition to Transfer, which the Indiana Supreme Court granted on September 12,
       2014. On May 26, 2015, the supreme court granted Ankh-El’s petition to transfer.
       In its order, the supreme court noted that Ankh El had filed a response with our
       court to show cause why his appeal should not have been dismissed due to an
       untimely Notice of Appeal, but the response was incorrectly filed under a different
       appeal initiated by Ankh-El and, therefore, was likely not reviewed. Moreover,
       Ankh-El submitted an order from the trial court that extended the time for filing his
       Notice of Appeal to November 2, 2013, likely in accordance with Indiana Trial
       Rule 72(E); thus, his November 1, 2013 Notice of Appeal was actually timely.
       Accordingly, the supreme court vacated our dismissal of Ankh-El’s appeal and our
       denial of his petition for rehearing and remanded the case to our court for further
       proceedings.

       On direct appeal of the convictions at issue in this case, Ankh-El raised the following

claims: (1) whether the trial court had subject matter jurisdiction over this case; (2) whether the

trial court denied his the right to counsel in violation of the Sixth Amendment to the United States

Constitution; (3) whether the State presented sufficient evidence to support the convictions; (4)

whether the charging information was defective; and (5) whether the trial court committed

fundamental error by exhibiting prejudice. On November 22, 2016, The Indiana Court of Appeals

affirmed Ankh-El’s convictions. Ankh-El sought transfer to the Indiana Supreme Court where he

argued: (1) that the Indiana Court of Appeals failed to properly order transcripts, a replacement for

an alleged stolen deposition, and complete replacement for trial court clerk’s record; (2) the

Indiana Court of Appeals ignored evidence of fundamental error; (3) the Indiana Court of Appeals

failed to consider any of Petitioner’s jurisdictional arguments; (4) the evidence was insufficient;

and (5) whether the charging information was defective. The Indiana Supreme Court denied

transfer on June 1, 2017.

       Ankh-El filed his petition for a writ of habeas corpus on November 20, 2017. The

respondent field a Return to Order to Show Cause on February 23, 2018, arguing that Ankh-El had

filed a mixed petition which included unexhausted claims, and therefore, the petition should be

dismissed without prejudice. On December 7, 2018, the Court issued dismissing Ground Three of


                                                 5
the petition, on Ankh-El’s request, and ordered the respondent to address Ankh-El’s remaining

claims. The respondent has done so and Ankh-El has replied.

                                        II. Applicable Law

       A federal court may grant habeas relief only if the petitioner demonstrates that he is in

custody “in violation of the Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a).

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) directs how the Court

must consider petitions for habeas relief under § 2254. “In considering habeas corpus petitions

challenging state court convictions, [the Court’s] review is governed (and greatly limited) by

AEDPA.” Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

marks omitted). “The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

retrials and to ensure that state-court convictions are given effect to the extent possible under law.”

Id. (citation and quotation marks omitted).

       A federal habeas court cannot grant relief unless the state court’s adjudication of a federal

claim on the merits:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       “The decision federal courts look to is the last reasoned state-court decision to decide the

merits of the case, even if the state’s supreme court then denied discretionary review.” Dassey,

877 F.3d at 302. “Deciding whether a state court’s decision ‘involved’ an unreasonable application

of federal law or ‘was based on’ an unreasonable determination of fact requires the federal habeas

court to train its attention on the particular reasons—both legal and factual—why state courts


                                                  6
rejected a state prisoner’s federal claims, and to give appropriate deference to that decision[.]”

Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018) (citation and quotation marks omitted). “This

is a straightforward inquiry when the last state court to decide a prisoner’s federal claim explains

its decision on the merits in a reasoned opinion.” Id. “In that case, a federal habeas court simply

reviews the specific reasons given by the state court and defers to those reasons if they are

reasonable.” Id.

       “For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

an incorrect application of federal law.” Harrington v. Richter, 562 U.S. 86, 101 (2011). “A state

court’s determination that a claim lacks merit precludes federal habeas relief so long as fairminded

jurists could disagree on the correctness of the state court’s decision.” Id. “If this standard is

difficult to meet, that is because it was meant to be.” Id. at 102. “The issue is not whether federal

judges agree with the state court decision or even whether the state court decision was correct.

The issue is whether the decision was unreasonably wrong under an objective standard.” Dassey,

877 F.3d at 302. “Put another way, [the Court] ask[s] whether the state court decision ‘was so

lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.’” Id. (quoting Richter, 562 U.S. at 103).

“The bounds of a reasonable application depend on the nature of the relevant rule. The more

general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.” Schmidt v. Foster, 911 F.3d 469, 477 (7th Cir. 2018) (en banc) (citation and

quotation marks omitted).

                                          III. Discussion

       In support of his petition for a writ of habeas corpus, Ankh-El argues that (1) there was no

probable cause for the arrest or charges; (2) the probable cause affidavit contained false statements



                                                 7
or omissions of fact; (3) the original cause was disposed of and re-filed under the same cause

without notification allegedly causing prejudice to Petitioner; (4)-(5) the evidence was insufficient

to support his convictions; (6) the charging information was defective; (7) he was denied counsel

of choice; (8) the Indiana Court of Appeals properly assembled the appellate record; and (9) and

the trial court was lost jurisdiction through its failure “to direct the prosecutor to prove its

jurisdiction.” Ground three has been dismissed. Dkt. 35. Ankh-El’s remaining claims are discussed

below.

         A. Grounds One, Two, Four, and Five

         In Grounds One and Two, Ankh-El contends that there was no probable cause for his arrest

and that the probable cause affidavit contained false statements and omissions of fact. In Grounds

Four and Five, he asserts that there was no felonious intent to support the burglary charge, there

was no intent to defraud, and no evidence that he was driving. In his appeal, the Indiana Court of

Appeals treated these arguments as challenges to the sufficiency of the evidence. Dkt. 13-8, at 15-

16. The respondent thus argues that the Indiana Court of Appeals properly applied clearly

established federal law in holding that Ankh-El’s convictions were supported by sufficient

evidence.

         As the Indiana Court of Appeals explained, Ankh-El’s challenges to probable cause are

properly understood as challenges to the sufficiency of the evidence. Ankh-El contends that his

probable cause and sufficiency of the evidence claims are separate, that there was no probable

cause to arrest him because the Property belonged to him, because he did not commit forgery, and

because there was no evidence that he was driving. Regardless of how his claims are described,

these claims are based on his contention that he committed no crime. These claims will therefore

be considered as challenges to the sufficiency of the evidence.



                                                 8
       Insufficiency-of-the-evidence claims are governed by the “rigorous” standard set forth in

Jackson v. Virginia, 443 U.S. 307, 319 (1979): “evidence, viewed in the light most favorable to

the State, is sufficient to support a conviction so long as any rational trier of fact could find the

essential elements of the offense to have been proved beyond a reasonable doubt.” Jones v. Butler,

778 F.3d 575, 581 (7th Cir. 2015); see Monroe v. Davis, 712 F.3d 1106, 1118-19 (7th Cir. 2013).

Because the Court considers “this claim on collateral review rather than direct appeal, the

[AEDPA] imposes an additional layer of defense onto this inquiry: [the Court] may grant relief on

this claim only if the [state court] applied the Jackson standard unreasonably to the facts of [the

petitioner’s] case.” Jones, 778 F.3d at 581-82. Therefore, “[f]ederal review of these claims . . .

turns on whether the state court provided fair process and engaged in reasoned, good-faith

decisionmaking when applying Jackson’s ‘no rational trier of fact’ test.” Gomez v. Acevedo, 106

F.3d 192, 199 (7th Cir. 1999).

       The Indiana Court of Appeals set forth the following standard for reviewing Ankh-El’s

sufficiency challenges:

       When reviewing a claim of insufficient evidence, our court will only consider the
       evidence that is most favorable to the verdict, along with any reasonable inferences
       derived from that evidence. We do not reweigh evidence or assess the credibility of
       witnesses. If a reasonable finder of fact could determine from the evidence that the
       defendant was guilty beyond a reasonable doubt, then we will uphold the verdict.

Dkt. 13-8, pg. 15. The Indiana Court of Appeals properly set forth the sufficiency standard

enunciated in Jackson. The sufficiency of the evidence supporting each of Ankh-El’s convictions

will be discussed in turn.

       1. Burglary

       To convict Ankh-El of burglary, a class C felony, the State was required to show that he

broke and entered the building or structure belonging to another person with the intent of depriving



                                                 9
the owner of the value or use of the building. Ind. Code § 35-43-2-1 (2012). The State presented

evidence that Ankh-El broke into a locked, unoccupied house, which was owned by Bank of

America (Tr. 148-49, 157, 160, 164-66). Ankh-El did so in order to move into the house with his

personal belongings, including a wireless router he had placed facing an open window, and a

computer that had been connected to the house’s active electrical service (Tr. 160, 162, 217, 234-

35; Exs. 7-9). The electrical service was being paid for by Forcum on behalf of the bank (Tr. 149,

159). In Indiana, electricity is property which may be the subject of theft. See Helvey v. Wabash

Cty. REMC, 151 Ind. App. 176, 178, 278 N.E.2d 608, 610 (1972). Moreover, Ankh-El admitted to

investigating officers that his actions were committed because he intended to take and use the

house as his personal residence (Tr. 210-11, 232).

       In affirming his conviction, the Indiana Court of Appeals pointed out that Ankh-El

conceded that the Property was owned by another person but argued that there is no evidence that

he had the intent to commit a felony on the Property. The court held that “the evidence establishes

that Ankh-El broke into the house with the intent to use the house as his personal residence, thereby

depriving the Property’s rightful owner(s) of its value or use.” Dkt. 13-8 at 18. He hung a flag on

the front gate, changed the locks, posted multiple signs warning against trespassing, and moved a

number of his personal belongings into the residence and garage, including clothing, a lawnmower,

and a laptop. Id. Therefore, the evidence is sufficient, as the Indiana Court of Appeals held, that

he possessed the requisite intent to steal the property from its rightful owner thereby committing

burglary. Id. at 17-18.

       2. Forgery

       To convict Ankh-El of forgery, a Class C felony, the State was required to prove that he

made or uttered his “Freehold in Deed” in such a manner that it purported to have been made by



                                                 10
the owner of the house when, in fact, the owner had not given authority. Ind. Code § 35-43-5-2

(2012). In affirming, the forgery conviction, the Indiana Court of Appeals held:

        Ankh-El created and provided the IMPD officers with a fictitious deed, which
        purported to give him ownership rights to the Property. In conjunction with
        tendering his Freehold in Deed to the officers, [Petitioner] claimed that he had
        recently purchased the Property for $250,000; thus, he relied on the deed as proof
        of his lawful ownership in order to deceive the officers. We find that this satisfies
        the forgery statute and therefore affirm his conviction.

Dkt. 13-8, at 21. This Court agrees that the evidence was sufficient to support Ankh-El’s forgery

conviction.

        3. Driving while suspended

        Finally, Ankh-El challenges his conviction for driving while suspended. He contends that

there is no evidence that he was driving or that he knew his license was suspended. He further

states that it is his belief that he does not have a driver’s license.

        The respondent argues that Ankh-El did not properly preserve this argument for habeas

review. In the Indiana Court of Appeals, Ankh-El argued that he is not required to have a driver’s

license. Dkt. 13-5. In his petition to transfer to the Indiana Supreme Court, he argued that there is

no evidence that he had a license to suspend. Dkt. 13-3.

        “Inherent in the habeas petitioner’s obligation to exhaust his state court remedies before

seeking relief in habeas corpus, is the duty to fairly present his federal claims to the state courts.”

King v. Pfister, 834 F.3d 808, 815 (7th Cir. 2016) (quoting Lewis v. Sternes, 390 F.3d 1019, 1025

(7th Cir. 2004) (in turn citing 28 U.S.C. § 2254(b)(1)(A)). To meet this requirement, a petitioner

“must raise the issue at each and every level in the state court system, including levels at which

review is discretionary rather than mandatory.” Id. at 1025-26. A federal claim is not fairly

presented unless the petitioner “put[s] forward operative facts and controlling legal principles.”

Simpson v. Battaglia, 458 F.3d 585, 594 (7th Cir. 2006) (citation and quotation marks omitted).


                                                   11
Procedural default “occurs when a claim could have been but was not presented to the state court

and cannot, at the time that the federal court reviews the habeas petition, be presented to the state

court.” Resnover v. Pearson, 965 F.2d 1453, 1458 (7th Cir. 1992).

       Ankh-El admits that he did not raise his argument that he did not know that his license was

suspended to the Indiana Court of Appeals, but that he argued in the Indiana Supreme Court that

he did not know his license was suspended. This argument is therefore procedurally defaulted.

Ankh-El argues, however, that the Court can still adjudicate the issue that was raised in both courts

– his argument that he is not required to have a drivers’ license because he has a fundamental right

to travel. Considering this argument, the Indiana Court of Appeals held that “neither this court, nor

our supreme court, nor the United States Supreme Court has ever held that there exists a

fundamental right to drive a motor vehicle.” Dkt. 13-8. This is not an unreasonable application of

constitutional law. See Attorney General of New York v. Soto-Lopez, 476 U.S. 898, 903, (1986);

Dixon v. Love, 431 U.S. 105, 112-16 (1977) (state court was permitted to summarily suspend or

revoke the license of a motorist who had been repeatedly convicted of traffic offenses).

       B. Ground Six -- Charging Information

       Ankh-El next contends that the charging information was defective. He contends that the

charging information failed to properly identify him, failed to allege jurisdiction, and that the

charges of burglary and forgery were vague and failed to properly describe the victims or the

offense.

       The respondent argues that this challenge is based only on state law and is therefore

unreviewable in this habeas petition. To the extent that Ankh-El contends that the charging

information failed to comply with Indiana statute, the respondent is correct. Such a challenge will

not be considered because “[e]rrors of state law in and of themselves are not cognizable on habeas



                                                 12
review.” Samuel v. Frank, 525 F.3d 566, 574 (7th Cir. 2008) (citation and quotation marks

omitted). But Ankh-El also appears to argue that the defects in the charging information violated

his due process rights. Specifically, in reply in support of his habeas petition, Ankh-El appears to

argue that the alleged defects in the charging information violated his due process rights. But he

did not present this argument to the Indiana Court of Appeals or even in his habeas petition and

any such argument is therefore not exhausted. See King v. Pfister, 834 F.3d 808, 815 (7th Cir.

2016).

         C. Ground Seven -- Right to Retain Counsel of his Choice

         Ankh-El also argues that he was denied the right to the assistance of counsel of his choice.

         The Indiana Court of Appeals found that Ankh-El waived this claim by failing to adhere to

the Indiana Appellate Rules. Dkt. 13-8, at 12-13. Specifically, the Indiana Court of Appeals held:

         We note that the record is devoid of any proceedings regarding Ankh-El’s request
         to be represented by Moorish Consuls and the trial court’s denial thereof. At some
         point, Ankh-El elected to proceed pro se, and the trial court appointed standby
         counsel to assist him with procedural matters during the trial. As the State points
         out, Ankh-El has waived his argument for appeal by failing to cite to the record.
         See App. R. 46(A)(8)(a).

Id. The respondent argues because the Indiana Court of Appeals provided an independent and

adequate state law resolution of this claim, it is procedurally defaulted. Procedural default can

occur if the state court rejects a federal claim based on a state procedural rule “that is both

independent of the federal question and adequate to support the judgment.” Clemons v. Pfister,

845 F.3d 816, 819 (7th Cir. 2017) (internal citations omitted). Because the Indiana Court of

Appeals relied on an independent and adequate state law ground for rejecting Ankh-El’s claim

based on his right to counsel, it is procedurally defaulted and this Court need not address it.

         D. Ground Eight -- Appellate Record




                                                 13
       Ankh-El also argues that the Indiana Court of Appeals hindered his appeal by refusing to

order the trial court to prepare the entire clerk’s record and the transcripts of the pretrial

proceedings. Because Ankh-El did not raise a claim that his rights were violated through the failure

to order the complete record of his pre-trial proceedings, this claim is defaulted.

       E. Ground Nine -- Trial Court Jurisdiction

       Ankh-El also argues that the trial court did not have jurisdiction over him. The respondent

argues that this jurisdictional argument is solely a state law claim. See Heath v. Alabama, 474 U.S.

82, 89 (1985) (It is well established “that the States are separate sovereigns with respect to the

Federal Government because each State’s power to prosecute is derived from its own inherent

sovereignty, not from the Federal Government”). Accordingly, because this argument is not based

on federal law it is not cognizable on federal collateral review. Samuel, 525 F.3d at 574. Moreover,

the Court notes that Ankh-El argued in the Indiana Court of Appeals that his is “a member of the

‘sovereignty’ and is ‘not bound by general words in statutes.” Dkt. 13-8, 10. But the Seventh

Circuit has “repeatedly rejected” theories of individual sovereignty and has instructed that such

theories should be rejected summarily, however they are presented. United States v. Benabe, 654

F.3d 753, 767 (7th Cir. 2011)(citing cases, including United States v. Schneider, 910 F.2d 1569,

1570 (7th Cir. 1990) (describing defendant’s proposed “sovereign citizen” defense as having “no

conceivable validity in American law”)). “Regardless of an individual’s claimed status of descent,

be it as a ‘sovereign citizen,’ a ‘secured-party creditor,’ or a ‘flesh-and-blood human being,’ that

person is not beyond the jurisdiction of the courts.” Id.




                                                 14
                                           V. Conclusion

       Ankh-El’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 is denied. His

motion for judgment as a matter of law, dkt. 43, and his motion for confidential transcripts, dkt.

55, are both denied. A certificate of appealability shall not issue.

       Final Judgment in accordance with this decision shall issue.

       IT IS SO ORDERED.



Date: 6/27/2019

Distribution:

MENES ANKH EL
233632 Wendell Brown
a/k/a Wendell Brown
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Andrew A. Kobe
INDIANA ATTORNEY GENERAL
andrew.kobe@atg.in.gov




                                                 15
